Case: 16-12095   Date Filed: 06/06/2017   Page: 1 of 17


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12095
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:15-cr-00292-RDP-JEO-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

MARK ALAN LOVE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 6, 2017)

Before TJOFLAT, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:
             Case: 16-12095    Date Filed: 06/06/2017     Page: 2 of 17


      After a jury trial, Mark Alan Love was convicted of knowingly receiving

and distributing child pornography, in violation of 18 U.S.C. § 2252A(a)(2), and of

knowingly possessing child pornography involving a prepubescent minor, in

violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).        For these offenses, he was

sentenced to 135 months of imprisonment.          On appeal, he challenges his

convictions and sentences on three grounds: (1) the evidence was insufficient to

show that he knowingly possessed, received, and distributed “child pornography,”

instead of what he calls “legal child erotica”; (2) the jury instruction for the

distribution count defined too broadly what it means to “distribute” child

pornography; and (3) the court imposed a procedurally and substantively

unreasonable sentence. After careful review, we affirm.

                         I. Sufficiency of the Evidence

      Love first challenges the sufficiency of the evidence to support his

convictions. In Love’s view, the government failed to prove that he knowingly

possessed, received, and distributed “child pornography” and not just “legal child

erotica.”

      We review de novo the sufficiency of the evidence to support a conviction,

“viewing the evidence in the light most favorable to the government, drawing all

reasonable inferences and making all credibility choices in the government’s

favor.” United States v. Pruitt, 638 F.3d 763, 765 (11th Cir. 2011) (internal


                                        2
              Case: 16-12095    Date Filed: 06/06/2017   Page: 3 of 17


quotation marks omitted). “A jury’s verdict cannot be overturned if any reasonable

construction of the evidence would have allowed the jury to find the defendant

guilty beyond a reasonable doubt.” United States v. Rodriguez, 732 F.3d 1299,

1303 (11th Cir. 2013).     “The evidence need not be inconsistent with every

reasonable hypothesis except guilt, and the jury is free to choose between or

among the reasonable conclusions to be drawn from the evidence presented at

trial.” Id.

       To sustain Love’s three convictions, the government had to prove that Love

not only possessed, received, and distributed “child pornography,” but that he did

so “knowingly” rather than mistakenly or inadvertently.            See 18 U.S.C.

§ 2252A(a)(2)(A), (5)(B); see also United States v. Woodruff, 296 F.3d 1041, 1047

(11th Cir. 2002) (an act is done knowingly when it is performed voluntarily and

intentionally, not because of a mistake or accident).      “Child pornography” is

defined in the statute as, among other things, “any visual depiction . . . where the

production of such visual depiction involves the use of a minor engaging in

sexually explicit conduct.” 18 U.S.C. § 2256(8)(A). A “minor” is any person

under eighteen. Id. § 2256(1). “Sexually explicit conduct,” in turn, includes

“masturbation” and “lascivious exhibition of the genitals or pubic area of any

person.” Id. § 2256(2)(A). Thus, the government had to prove Love knew the




                                         3
              Case: 16-12095    Date Filed: 06/06/2017    Page: 4 of 17


“sexually explicit nature of the material and . . . the age of the performers.” United

States v. X–Citement Video, Inc., 513 U.S. 64, 78 (1994).

      The government’s evidence established that in July 2014 a law-enforcement

agent, using peer-to-peer file-sharing software, downloaded from an IP address

registered to Love over 300 images that appeared to capture females under the age

of eighteen in sexual poses. Some of the images featured girls who appeared to be

six or seven years old. While the majority of images did not meet the federal

definition of child pornography, Love does not dispute that some images did. For

example, one of the images downloaded by the agent depicted a pubescent female

sitting on a red carpet with her legs spread apart, and the photograph focused on

her vagina, with the logo “lsmodels.com” in the top-right corner.

      Officers executed a search warrant at Love’s residence and seized a hard

drive and a thumb drive. On the hard drive, under the password-protected user

name “Mark,” Love had created a folder titled “ls” in which he stored images and

videos of child pornography. In total, the government found roughly 2,000 images

of children on the hard drive, and an expert witness testified that about half met the

federal definition of child pornography. For example, the hard drive included an

image of a prepubescent female standing with her legs spread apart and displaying

her vagina and buttocks, with the logo “lsmodels.com” at the top right. The thumb

drive contained 70 videos of child pornography.


                                          4
             Case: 16-12095     Date Filed: 06/06/2017   Page: 5 of 17


      The government also introduced statements Love made during an interview

with law enforcement.     Love admitted having “nude photos of prepubescent

children.” He stated that he viewed downloaded images roughly once per week.

He explained that, to find the material, he had been using specific search terms,

“teen,” “lolita,” “ls,” “ls model,” and “ls dream,” for the previous six to nine

months. An expert witness testified that these search terms were “consistent with

the search terms that are used to search for child pornography.”

      Love does not dispute that the evidence is sufficient to show that he

possessed, received, and distributed child pornography.        He challenges only

whether he did so “knowingly.” That is, Love argues that the government failed to

prove his knowledge because the evidence was equally consistent with an

interpretation that he knowingly possessed, received, and distributed only “legal

child erotica”—i.e. images of minors which did not depict “sexually explicit

conduct” as defined in § 2256(2)(A). See Cosby v. Jones, 682 F.2d 1373, 1383

(11th Cir. 1982) (“[I]f the evidence viewed in the light most favorable to the

prosecution gives equal or nearly equal circumstantial support to a theory of guilt

and a theory of innocence of the crime charged, then a reasonable jury must

necessarily entertain a reasonable doubt.”). Love maintains that any images of

child pornography on his hard drive or thumb drive were there inadvertently as a




                                         5
             Case: 16-12095    Date Filed: 06/06/2017     Page: 6 of 17


result of his searches for child erotica and that he did not know of the images

because he did not view all the images he downloaded.

      Viewing the evidence and drawing all reasonable inferences in favor the

government, however, the circumstantial evidence of Love’s knowledge was more

than sufficient to establish his guilt beyond a reasonable doubt. This evidence

included roughly 2,000 images of children on Love’s hard drive, about half of

which constituted child pornography; the 70 videos of child pornography that he

manually transferred to a thumb drive; Love’s use of search terms, for a period of

six to nine months, which were consistent with search terms used to search for

child pornography; his weekly viewing of downloaded images; and his admission

that he possessed nude photos of prepubescent children. From this evidence, a

reasonable jury could conclude that Love possessed, received, and distributed child

pornography knowingly and not merely inadvertently or mistakenly.              See

Woodruff, 296 F.3d at 1047. For instance, as even Love recognizes, the search

terms he used “can produce both legal and illegal images.” So it is unlikely that

Love could, over a period of six to nine months, search for, download, and

regularly view images of child erotica without also encountering images that

depicted children engaged in sexually explicit conduct.

      While Love’s conduct is also consistent with possession, receipt, and

distribution of child erotica, “[t]he evidence need not be inconsistent with every


                                         6
              Case: 16-12095     Date Filed: 06/06/2017   Page: 7 of 17


reasonable hypothesis except guilt, and the jury is free to choose between or

among the reasonable conclusions to be drawn from the evidence presented at

trial.” Rodriguez, 732 F.3d at 1303. And, here, we agree with the government that

“the far more reasonable interpretation of the trial evidence is simply that Love

was interested in both child erotica and child pornography.” The jury was free to

choose that reasonable interpretation and to conclude that Love knowingly

possessed, received, and distributed child pornography.

      Because sufficient evidence supports Love’s convictions, the district court

did not err in denying his motion for judgment of acquittal.

                                II. Jury Instruction

      Next, Love argues that the district court erroneously instructed the jury by

providing an overbroad definition of what it means to “distribute” child

pornography for purposes of 18 U.S.C. § 2252A(a)(2). In Love’s view, the court’s

instruction permitted the jury to find distribution based on “mere downloading of

images to a shared folder,” which Love says is insufficient because a user could

download an image to a shared folder “and immediately move[] it out of the shared

folder” or disable file sharing altogether.

      We review de novo the legal correctness of a jury instruction challenged

before the district court. United States v. Isnadin, 742 F.3d 1278, 1296 (11th Cir.

2014). Nevertheless, “[d]istrict courts enjoy broad discretion in formulating jury


                                              7
               Case: 16-12095      Date Filed: 06/06/2017   Page: 8 of 17


instructions.” Id. “We will not reverse a defendant’s conviction based on a

challenge to the jury charge unless we are left with a substantial and ineradicable

doubt as to whether the jury was properly guided in its deliberations.” United

States v. Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013) (internal quotation marks

omitted). When the challenged instruction, viewed as a whole and in the context

of the entire trial, “accurately expresses the applicable law, there is no reason for

reversal even though isolated clauses may, in fact, be confusing, technically

imperfect, or otherwise subject to criticism.” United States v. Gonzalez, 834 F.3d
1206, 1222 (11th Cir. 2016) (internal quotation marks omitted); see United States

v. Seabrooks, 839 F.3d 1326, 1333 (11th Cir. 2016), petition for cert. filed, (U.S.

Feb. 16, 2017) (No. 16-8072) (noting that isolated statements from a charge, even

if seemingly prejudicial on their face, may not be so when viewed in the context of

the entire record of the trial).

       “[A] defendant ‘distributes’ child pornography within the meaning of [18

U.S.C. § 2252A(a)(2)] when he either transfers it to another person or makes it

accessible to others through a file-sharing website or peer-to-peer network.”

United States v. Grzybowicz, 747 F.3d 1296, 1308 (11th Cir. 2014). In this case,

the district court, relying on Grzybowicz, instructed the jury as follows:

       To “distribute” something means to deliver or transfer possession of it
       to someone else, with or without money involved in the transaction.
       Uploading, downloading, and/or storing images and videos of child
       pornography into a shared folder which is fully accessible for other
                                            8
              Case: 16-12095     Date Filed: 06/06/2017   Page: 9 of 17


      users of peer-to-peer file sharing software constitutes distribution.
      However, the Government must prove beyond a reasonable doubt that
      the Defendant knew that his files would be shared.

Love wanted the instruction limited to “storing” images in a shared folder. The

court indicated that it included the language “[u]ploading, downloading, and/or

storing” because it wanted to “take[] into account the various ways that the item

could have turned up in the shared folder.” Nevertheless, both the government and

the district court agreed that the mere act of downloading a file to a shared folder

was not sufficient to constitute distribution.

      Here, viewing the instruction as a whole and in the context of the entire trial,

we are not left with any substantial doubt as to whether the jury was properly

guided in its deliberations. See Gibson, 708 F.3d at 1275. The instruction informs

the jury that distribution occurs when a defendant places images of child

pornography—whether by “[u]ploading, downloading, and/or storing” them—

“into a shared folder which is fully accessible for other users of peer-to-peer file

sharing software” and the defendant “knew that his files would be shared.”

Contrary to Love’s arguments, as the district court pointed out, the instruction does

not treat the mere act of downloading a file into a shared folder as distribution.

Rather, the instruction requires proof that the defendant, by downloading images to

a shared folder fully accessible to other users of the peer-to-peer file-sharing




                                           9
              Case: 16-12095    Date Filed: 06/06/2017   Page: 10 of 17


program, knew that the files would be shared. Viewed as a whole, the instruction

accurately expresses the applicable law. See Gonzalez, 834 F.3d at 1222.

        More broadly, viewing the charge in the context of the whole trial confirms

that the charge was not misleading and that it accurately guided the jury’s

determination. See Seabrooks, 839 F.3d at 1333. Based on the evidence presented

at trial and the parties’ closing arguments, it was clear that the distribution count

referred to the images downloaded by the agent from Love’s IP address in July

2014.     And the agent’s testimony established that she downloaded child

pornography from Love’s computer that was accessible through a peer-to-peer

network. Other testimony established that Love understood that the file-sharing

program he used allowed other users to access the files in his shared folder. In

light of these facts, there is nothing to suggest the jury found that Love distributed

child pornography on any basis other than by “mak[ing] it accessible to others

through a . . . peer-to-peer network.” See Grzybowicz, 747 F.3d at 1308.

                                  III. Sentencing

        Finally, Love challenges the procedural and substantive reasonableness of

his sentence. He argues that the court treated his guideline range of 135 to 168

months of imprisonment as presumptively reasonable by anchoring the sentence in

the guideline range and failing to consider the § 3553(a) factors and evaluate

whether the child-pornography guideline, U.S.S.G. § 2G2.2, serves its stated


                                         10
              Case: 16-12095   Date Filed: 06/06/2017   Page: 11 of 17


purpose. Love further argues that § 2G2.2 produces unreasonably harsh guideline

ranges for non-production child-pornography offenses and does not serve the

purposes of sentencing. By relying on the guideline range produced by § 2G2.2 in

his case, Love contends, the court imposed a substantively unreasonable sentence.

      We review a district court’s sentence, whether inside or outside the

applicable guideline range, under a deferential abuse-of-discretion standard. Gall

v. United States, 552 U.S. 38, 51 (2007). We first ensure that the district court

followed the proper sentencing procedures and then consider whether the sentence

is a reasonable one based on the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors. United States v. Johnson, 803 F.3d 610, 618 (11th

Cir. 2015).

      The district court must impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” of sentencing listed in § 3553(a)(2),

and the court must consider numerous factors relevant to that determination,

including the applicable guideline range. See 18 U.S.C. § 3553(a)(1)–(7). The

court may, in its discretion, give greater weight to some § 3553(a) factors over

others. United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).

      The guideline range is the “starting point and the initial benchmark,” but the

court must consider all of the § 3553(a) factors in light of the totality of the

circumstances. Gall, 552 U.S. at 49–50. In doing so, the court may not treat the


                                        11
             Case: 16-12095    Date Filed: 06/06/2017   Page: 12 of 17


guideline range as presumptively reasonable. United States v. Hill, 643 F.3d 807,

880 (11th Cir. 2011). Rather, the court “must make an individualized assessment

based on the facts presented.” Gall, 552 U.S. at 50. Nevertheless, the Sentencing

Guidelines are the “lodestar” of federal sentencing proceedings and they “inform

and instruct the district court’s determination of an appropriate sentence.” Molina-

Martinez v. United States, 136 S. Ct. 1338, 1346 (2016).

      The district court enjoys broad discretion in determining an appropriate

sentence. “Abuse-of-discretion review allows a range of choice for the district

court, so long as that choice does not constitute a clear error of judgment.” United

States v. Carpenter, 803 F.3d 1224, 1234 (11th Cir. 2015) (internal quotation

marks omitted). A district court abuses its discretion when it (1) fails to afford

consideration to relevant factors, (2) gives significant weight to an improper or

irrelevant factor, or (3) commits a clear error of judgment in weighing the proper

factors. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

Because we may not substitute our own judgment for the district court’s, “we may

only vacate a defendant’s sentence if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Carpenter, 803 F.3d at

1234 (internal quotation marks omitted). The party challenging the sentence bears


                                        12
             Case: 16-12095     Date Filed: 06/06/2017    Page: 13 of 17


the burden of demonstrating that the sentence is unreasonable “in light of the entire

record, the § 3553(a) factors, and the substantial deference afforded to sentencing

courts.” Rosales-Bruno, 789 F.3d at 1256.

      Love’s arguments are based mainly on a report to Congress that the U.S.

Sentencing Commission released in February 2013. See United States v. Cubero,

754 F.3d 888, 898 (11th Cir. 2014) (discussing United States Sentencing Comm’n,

Special Report to Congress: Federal Child Pornography Offenses (Dec. 2012)).

Among other findings, the report “questions the appropriateness of the current

guidelines scheme in § 2G2.2 for non-production cases where the offender used

peer-to-peer file sharing and the Internet to receive and distribute pornography.”

Id. at 899. Although it recommends amending § 2G2.2, the Commission’s report

indicates that Congress needs to act first before the guideline could be amended

because § 2G2.2, unlike most other guidelines, was promulgated pursuant to

specific congressional directives. Id.

      We have held that the Commission’s report, despite its criticisms of § 2G2.2,

does not render that guideline “invalid or illegitimate,” nor does it alter the district

court’s duties to calculate the advisory guideline range under § 2G2.2. Id. at 900.

Moreover, “[w]hile a district court may certainly consider the 2013 report in

choosing the ultimate sentence,” the court’s use of § 2G2.2 “does not render [the

defendant’s] sentence procedurally or substantively unreasonable.” Id. Nor does


                                          13
             Case: 16-12095    Date Filed: 06/06/2017   Page: 14 of 17


the report “require the district court to vary from the § 2G2.2-based guidelines

range.” Id. Likewise, the report does not alter this Court’s duties in reviewing

sentences based on § 2G2.2, and it does not abrogate “binding precedent about §

2G2.2 in this Circuit.” Id.

      Here, Love’s sentence is procedurally and substantively reasonable. To

begin with, the district court did not presume that the guideline range was

reasonable or fail to “make an individualized assessment based on the facts

presented.” Gall, 552 U.S. at 50. The court’s use of the § 2G2.2-based guideline

range does not alone “render [Love’s] sentence procedurally or substantively

unreasonable.” Cubero, 754 F.3d at 900. And that the court sentenced him within

the guideline range also raises no red flags. See Molina-Martinez, 136 S. Ct. 1347

(noting that the guideline range “anchor[s] the court’s discretion in selecting an

appropriate sentence”); Hill, 643 F.3d at 880 (“That a judge imposes sentences

within the guidelines range in most cases is not a cause for concern.”). Indeed, we

ordinarily expect sentences within the guideline range to be reasonable.       See

Carpenter, 803 F.3d at 1234 (citing the defendant’s sentence “at the very bottom”

of the guideline range as a “factor[] which indicate[s] reasonableness”).

      Plus, the record demonstrates that the district court considered Love’s

arguments that the guideline range was too harsh but ultimately found no reason to

vary from the guideline range based on the facts of the case. After hearing from


                                         14
             Case: 16-12095    Date Filed: 06/06/2017   Page: 15 of 17


the parties regarding the appropriateness of the guideline range in Love’s case, the

court expressly recognized that the range was advisory and then explained its

reasons for not varying downward. While the court agreed with Love that the

images “certainly [were] less offensive than others the Court has seen,” the court

weighed that fact against the number of images involved, Love’s “weekly

sessions” of searching for and downloading child pornography, and the fact that

the guideline range accounted for the “less offensive” nature of images. Thus, the

record shows that the court “grappled with [Love’s] argument against a Guidelines

sentence, and ultimately rejected it.” See Carpenter, 803 F.3d at 1233.

      To the extent Love argues that the district court was required to vary

downward based on the Sentencing Commission’s report, he is incorrect. While

the court was empowered to consider the 2013 report and to grant a downward

variance for reasons expressed therein, the court was not “compelled” to do so.

See Cubero, 754 F.3d at 900–01. Nor was the court required to provide any

additional explanation for its decision not to vary downward in light of the report.

See Carpenter, 803 F.3d at 1234.

      Finally, the district court did not abuse its considerable discretion in

sentencing Love to 135 months of imprisonment in reliance on the § 2G2.2-based

guideline range. Love’s sentence falls at the very low end of his guideline range of

135 to 168 months and is well below the statutory maximum sentence of 240


                                        15
             Case: 16-12095    Date Filed: 06/06/2017     Page: 16 of 17


months, “two factors which indicate reasonableness.” See id. “Moreover, we have

emphasized the seriousness of child pornography offenses, and the harm they

inflict on their victims, time and again.” Id.; see United States v. Yuknavich, 419
F.3d 1302, 1309 (11th Cir. 2005) (“It goes without saying that possession of child

pornography is not a victimless crime.”); United States v. Turner, 626 F.3d 566,

674 (11th Cir. 2010) (“receiving and possessing child pornography helps create a

market for more pornography, encouraging the victimization of more children”).

      In addition, the district court did not commit a clear error of judgment in

concluding that a low-end guideline-range sentence reflected the nature,

circumstances, and seriousness of his offenses.         See 18 U.S.C § 3553(a)(1),

(a)(2)(a). Love’s conduct entailed the sexual exploitation of young children, and

he possessed the equivalent of 7,454 images. That is more than twelve times the

threshold number of images for the five-level enhancement under U.S.S.G.

§ 2G2.2(b)(7)(D).    See Carpenter, 803 F.3d at 1235 (affirming substantive

reasonableness of defendant’s low-end sentence of 97 months where, among other

things, he had eight times the threshold number of images for the same five-level

enhancement). While Love’s videos and images were “less offensive” than in

other cases, the guideline range took that factor into account because Love did not

receive a four-level enhancement for “sadistic or masochistic conduct or other

depictions of violence.” U.S.S.G. § 2G2.2(b)(4). Based on the totality of the


                                        16
            Case: 16-12095    Date Filed: 06/06/2017   Page: 17 of 17


circumstances and the § 3553(a) sentencing factors, Love has not shown that the

district court imposed a sentence “that lies outside the range of reasonable

sentences dictated by the facts of the case.” Carpenter, 803 F.3d at 1234; see

Rosales-Bruno, 789 F.3d at 1256.

      For these reasons, we affirm Love’s convictions and his total sentence of

135 months of imprisonment.

      AFFIRMED.




                                       17